                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  CHRISTOPHER MICHAEL FERRELL,                      )
                                                    )
             Petitioner,                            )
                                                    )
  v.                                                )            No. 2:21-CV-078-DCLC-CRW
                                                    )
  BERT BOYD,                                        )
                                                    )
             Respondent.                            )
                                                    )

                                   MEMORANDUM OPINION

        The Court is in receipt of a prisoner’s pro se petition for a writ of habeas corpus filed

 pursuant to 28 U.S.C. § 2254 in which Petitioner, a prisoner of the Tennessee Department of

 Correction housed in the Northeast Correctional Complex (“NECX”), seeks habeas corpus relief

 from a conviction for second-degree murder in Davidson County, Tennessee [Doc. 1 p. 1]. For

 the reasons set forth below, this petition will be TRANSFERRED to the United States District

 Court for the Middle District of Tennessee at Nashville.

        Under 28 U.S.C. § 2241(d), a petitioner may file a habeas corpus petition in the district

 where his judgment was entered or in the district where he is incarcerated. Also, a court may

 transfer a case to another district “in the interest of justice.” 28 U.S.C. § 1406(a).

        While Petitioner is currently incarcerated in NECX, which is located within this District,

 his petition challenges a conviction in Davidson County, Tennessee [Id.], which lies within the

 Nashville Division of the United States District Court for the Middle District of Tennessee. 28

 U.S.C. § 123(b)(1). Thus, venue for this § 2254 petition is proper both in this District and in the

 Middle District of Tennessee. However, a petitioner’s place of confinement may change, while

 the location of the entry of his judgment of conviction will remain constant. Accordingly, the




Case 2:21-cv-00078-DCLC-CRW Document 5 Filed 05/18/21 Page 1 of 2 PageID #: 20
 consistent practice in the Tennessee federal courts is to transfer habeas petitions to the district in

 which the convicting court is located.

         For these reasons, the Clerk will be DIRECTED to transfer this action to the Nashville

 Division of the United States District Court for the Middle District of Tennessee and to close this

 Court’s file.

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

         E N T E R:

                                                       s/Clifton L. Corker
                                                       United State District Judge




                                                   2

Case 2:21-cv-00078-DCLC-CRW Document 5 Filed 05/18/21 Page 2 of 2 PageID #: 21
